162 F.3d 1015
98 Daily Journal D.A.R. 12,397
Charles SEMENTILLI, Plaintiff,v.TRINIDAD CORPORATION, Defendant.TRINIDAD CORPORATION, Third-Party- Plaintiff-Appellant,v.Stephen H. TAUS, Third-Party- Defendant-Appellee.
No. 96-16034.
United States Court of Appeals,Ninth Circuit.
Second Amendment Dec. 4, 1998.

Appeal from the United States District Court for the Northern District of California D. Lowell Jensen, District Judge, Presiding.  D.C. No. CV-92-04339-DLJ (JSB).
Prior report:  155 F.3d 1130
ORDER
FLETCHER, Circuit Judge:


1
I amend my dissent filed November 12, 1998, to take account of the modifications to the majority opinion of that date that include a substantial deletion from the opinion.


2
At page 12893 of the dissent [155 F.3d at 1141], in the first full paragraph, delete the parenthetical following the citation to McKendall v. Crown Control Corp., 122 F.3d 803, 806-807 & n. 1 (9th Cir.1997), and insert the following in its stead:


3
(After concluding that Daubert applies in a strict sense only to expert's scientific evidence, it goes on to state "However, if one views Daubert in a broader context, the Daubert Court is giving strong advice to district courts:  in ruling on admissibility, trial judges are the gatekeepers and should pay particular attention to the reliability of the expert and his or her testimony.")


4
On page 12894 [155 F.3d at 1141, second column, third full paragraph], after the first sentence of the second full paragraph, delete the balance of the paragraph.  Delete the next paragraph in full.


5
Delete the first two words in the next paragraph ("By contrast").  Begin the paragraph with "Here Dr. Ketchum ..."